—Appeal from a judgment of the County Court of Chemung County (Danaher Jr., J.), rendered January 22, 1990, upon a verdict convicting defendant of the crime of criminal sale of a controlled substance in the third degree.
We reject defendant’s contention that County Court erred in refusing to give a missing witness charge to the jury regarding the People’s failure to call as a witness the informant in the case. The uncalled witness was available to defendant and the record supports the court’s conclusion that it was not shown that the witness’s testimony would have been noncumulative (see, People v Torres, 146 AD2d 658, lv denied 73 NY2d 1022; People v Shippee, 87 AD2d 942). We also reject defendant’s claim that the prison sentence he received as a predicate felon of 8 to 16 years was harsh or excessive. The sentence was well within the statutory limits and, given his lengthy criminal record, was entirely appropriate (see, People v Davis, 147 AD2d 817, lv denied 74 NY2d 807; People v Norwood, 142 AD2d 885, lv denied 72 NY2d 960).
Mahoney, P. J., Weiss, Mikoll, Yesawich Jr. and Harvey, JJ., concur. Ordered that the judgment is affirmed.